Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-12, 15-21 are allowed.
Pursuant to the reasoning set forth in the previous Office action on the merits, claims 1, 2, 4-12, 15-21 are allowed, since Applicant has incorporated previously allowed subject matter into the claims.
Regarding claim 1, the prior art does not teach or suggest “An image generating device” including the specific arrangement for “and wherein in the detection mechanism for detecting the size and the position of the pupil, a plurality of beam spots that are irradiated with the light beam for generating the image are preset on the eyeball and are irradiated with the light beam for the scanning, and the image is projected onto one of the plurality of beam spots that has been detected as being in the vicinity of a center position of the pupil while scanning with the light beam for generating the image.” as set forth in the claimed combination(s).
With respect to claims 2, 4-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 11, the prior art does not teach or suggest “An image generating method” including the specific arrangement for “and wherein in the step of detecting the size and the position of the pupil, a plurality of beam spots that are irradiated with the light beam for generating the image are preset on the eyeball and are irradiated with the light beam for the scanning, and the image is projected onto one of the plurality of beam spots that has been 
With respect to claims 12, 15-21, these claims depend on claim 11 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872